DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/03/2022 have been fully considered but they are not persuasive. 
Regarding claim 21, as to Applicant’s arguments, the Examiner respectfully submits that the claimed first and second transmitting antennas may include at least different antenna beams formed by a tunable antenna as an example.  Caimi clearly shows in Fig. 24 and [0131], [0164]-[0166], by switching the switches, creating two independent antenna beams, further the switching modifies/changes the antenna structure by different feeding points thus creating two independent antenna structures/characteristics as considering a whole of Fig. 24.  Caimi further shows in [0133] the tunable antenna structure 700 is modified through switching for creating two or more different antenna beams, the antennas in figures 11-14, 19-21 and 24 are equivalent to each other, and the probe is used for tuning the antenna ([0095], [0103]), thus each tuning step/switching creates a new antenna beam to be received by the probe which being able to detect multiple near field RF signals from multiple transmitting antennas during tuning time.  Further the tunable antenna of figures 19-21 of Caimi (the tunable antenna creates two or more reconfigured antennas and antenna beams) read on the first and second transmitting antennas, and from [0131] it is clear that the probe Kushida clearly shows antenna diversity (two or more antenna transmissions) is achieved by using two completely independent antenna structures (see Fig. 1) and a receiving antenna/probe for determining/selecting the best transmitting antenna.  
Further the term “near field” is broad, in [0131] of Caimi the probe 400 which senses radiated power is combined with antenna diversity embodiment, it is clearly near field communication, incorporating Kushida is for the idea of selecting the best antenna from the antenna diversity embodiment based on sensing received signal strength, further Kushida mentions the communication is between a tightening torque measuring unit and the feedback receiver, it is reasonably near field communication including the tools are next to each other.  The probe 400 and the receiver of Kushida both determine received RF signal power.  Caimi [0090], [0091] mentions the quality of transmission antenna changes easily in user’s hand, thus selecting the best antenna from the antenna diversity embodiment based on sensed RF signal power is necessary/obvious.  
Regarding claim 28, as to Applicant’s arguments, the Examiner respectfully submits that the above Examiner’s argument is also applied here, further transmitting from the first and second antennas at the same time is not recited in claim 28, further present specification figure 1B shows switch 162 for selecting an antenna, thus it appears the antenna transmissions are not at the same time.  Further Caimi discloses in figure 14 the tunable antenna for different frequencies, and in [0131] the frequency can be changed in the diverse antennas, that is in line with Tran, the antennas and associated diverse frequency of Tran can be easily applied in Caimi alternative to Fig. 24 of Caimi for the diverse advantage taught by Tran.     
Cai is incorporated with other prior arts for teaching transmission of preamble, Applicant fails to argue the combination of prior arts for claims 22 and 29.  
Terminal Disclaimer filed on 01/03/2022 is approved.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Caimi et al. “Caimi” (US Pub 2007/0222697 A1) in view of McKinzie (US Pub 2007/0285326 A1) and Kushida et al. “Kushida” (US Pub 2011/0105038 A1). 
For claim 21, Caimi discloses an adaptive self-tunable transmit diversity antenna system (Abstract, [0164]), comprising: 
a sensing antenna ([0103], figure 11, RF probe 400) for detecting (1) a first near field radio frequency (RF) signal of an RF signal transmitted from a first transmitting antenna, and (2) a second near field RF signal of the RF signal transmitted from a second transmitting antenna ([0164]-[0166], figure 24, antenna spatial diversity is achieved by selectively driving a radiating structure 1100); 
an RF switch ([0164]-[0166], figure 24: RF switch 1112) in communication with the first transmitting antenna and the second transmitting antenna, wherein the RF switch is for conveying an initial RF signal from an RF transmitter (figure 11, transmitter 109) to the first transmitting antenna or the second transmitting antenna; 
an RF detector ([0103], figure 11, RF probe 400 also detects near field power) in communication with the sensing antenna (RF Probe 400), the RF detector for detecting a power of the first near field RF signal or the second near field RF signal (figures 11 and 24), and outputting an RF strength control signal representing a strength of the first near field RF signal or the second near field RF signal depending on whether the RF switch is conveying the initial RF signal to the first transmitting antenna or the second transmitting antenna ([0103], [0164]-[0166]); and 

Caimi fails to explicitly disclose an RF detector within the RF probe 400.
In the same field of endeavor, this teaching is disclosed by McKinzie (Abstract, Figure 3, RF detector 330 coupled to Probe antenna 340). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by McKinzie into the art of Caimi as to improve near field signal level detection.    
Caimi in combination with McKinzie fails to explicitly disclose the first and second transmitting antennas are two separate radiating structures, the processor to control the RF switch to convey the initial RF signal to the first or second transmitting antenna, based on the RF strength control signal of the first near field RF signal or the second near field RF signal. 
In the same field of endeavor, Kushida discloses (Abstract, figure 1) a wireless transmit diversity system comprising a transmitter and a receiver, the transmitter selectively coupled to either one of the radiating structures/antennas via a RF switch (figure 1: antenna 1 and antenna 2 coupled to RF switch 23), and a processor to control the RF switch 23 to convey an initial RF signal to a first or second transmitting antenna, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kushida into the art of Caimi as modified by McKinzie as to improve antenna selection and communication signal quality.  
For claim 25, Caimi in combination with McKinzie and Kushida substantially teaches the limitation in claim 21, Caimi further discloses further comprising: the first transmitting antenna for transmitting the RF signal ([0164], radiating structure 1100 includes two selectable antenna beams); the second transmitting antenna for transmitting the RF signal ([0164], radiating structure 1100 includes two selectable antenna beams); and an antenna tuner ([0133], figures 11, 17, 19) in communication with the processor (controller 110), the first transmitting antenna, and the second transmitting antenna (figure 24, [0164], radiating structure 1100 includes two selectable antenna beams), the antenna tuner ([0133]) configured to tune the first and second transmitting antennas based on the antenna control signal (when tuning applied to radiating structure 1100 including two selectable antenna beams). 
For claim 26, Caimi in combination with McKinzie and Kushida substantially teaches the limitation in claim 25, Caimi further discloses further comprising: an RF transmitter for generating an initial RF signal; and an RF power amplifier in communication with the RF transmitter and the antenna tuner, the RF power amplifier for amplifying the initial RF signal to the first and second RF signals and transmitting the .  

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Caimi et al. “Caimi” (US Pub 2007/0222697 A1) as modified by McKinzie (US Pub 2007/0285326 A1) and Kushida et al. “Kushida” (US Pub 2011/0105038 A1), further in view of Cai et al. “Cai” (US Pub 2012/0008510 A1). 
For claim 22, Caimi in combination with McKinzie and Kushida substantially teaches the limitation in claim 21, Kushida further discloses wherein the first RF switch conveys the initial RF signal by: conveying the initial RF signal to the first transmitting antenna when a signal is being transmitted and a power of the first near field RF signal is greater than a power of the second near field RF signal; and conveying the initial RF signal to the second transmitting antenna when the signal is being transmitted and the power of the second near field RF signal is greater than the power of the first near field RF signal (Kushida: figure 1, [0014]-[0018], figure 4). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kushida into the art of Caimi as modified by McKinzie and Kushida as to improve antenna selection and communication signal quality.  
Caimi in combination with McKinzie and Kushida fails to mention a preamble in antenna diversity selection. 
 this teaching is disclosed by Cai (Abstract, figure 11, [0205], a preamble is used for antenna diversity selection between antenna 1 and antenna 2).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Cai into the art of Caimi as modified by McKinzie and Kushida as to use preamble signal to improve antenna diversity selection.  

8.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Caimi et al. “Caimi” (US Pub 2007/0222697 A1) as modified by McKinzie (US Pub 2007/0285326 A1) and Kushida et al. “Kushida” (US Pub 2011/0105038 A1), further in view of Shinmei et al. “Shinmei” (US Pub 2015/0326325 A1).  
For claim 27, Caimi in combination with McKinzie and Kushida substantially teaches the limitation in claim 21, but fails to disclose further comprising a band pass filter in communication with the sensing antenna, the band pass filter for generating a filtered near field RF signal from the near field RF signal; wherein the RF detector is in communication with the band pass filter, the RF detector for detecting a power of the filtered near field RF signal and outputting the RF strength control signal representing a strength of the filtered near field RF signal. 
In the same field of endeavor, Shinmei discloses a wireless transmission circuit, and a feedback detection circuit for a plurality of waves (Abstract, [0024]), wherein the feedback detection circuit includes a first RF switch SW 46, a second RF switch SW 48, and band pass filters 47a and 47b ([0045]) prior to a RF detector 33 (figures 1, 2 and 9), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shinmei into the art of Caimi as modified by McKinzie and Kushida as to improve near field signal level detection by including the switched band pass filters 47a, 47b prior to the RF detector in the probe, since Caimi also includes multi-band transmissions, thus to improve signal filtering/selection.    

9.	Claims 28 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Caimi et al. “Caimi” (US Pub 2007/0222697 A1) in view of Tran (US Pub 2004/0198473 A1), McKinzie (US Pub 2007/0285326 A1) and Shinmei et al. “Shinmei” (US Pub 2015/0326325 A1). 
For claim 28, Caimi discloses an adaptive self-tunable antenna system, comprising: 
a sensing antenna ([0103], figure 11, RF probe 400) for detecting (1) a first near field radio frequency (RF) signal of a first RF signal transmitted from a first transmitting antenna and (2) a second near field RF signal of a second RF signal transmitted from a second transmitting antenna ([0164]-[0166], figure 24, antenna spatial diversity is 
an RF detector ([0103], figure 11, RF probe 400 also detects near field power), the RF detector for detecting a power of the selected near field RF signal and outputting an RF strength control signal representing a strength of a selected near field RF signal ([0164]-[0166], figure 24); and 
a processor (figures 11 and 19, antenna controller) in communication with the RF detector, the processor configured to generate an antenna control signal for tuning the first or second transmitting antenna, based on the RF strength control signal, such that a strength of the first or second RF signal transmitted by the first or second transmitting antenna is maximized ([0103]). 
Caimi fails to explicitly disclose the first and second transmitting antennas are two separate radiating structures, the second RF signal is at a second current frequency different from the first current frequency, the first and second current frequencies are respectively carried on the two antennas. 
In the same field of endeavor, this teaching is disclosed by Tran (figures 1 and 8, two separate transmit antennas; [0053]: “In another aspect, Step 801b communicates radiated electromagnetic signals through the second antenna at a second operating frequency, different than the first operating frequency”; [0057]: “selecting between the first and second antennas in Step 806 includes selecting between the plurality of antennas in response to sensing between the plurality of transmission line signals”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
Caimi in combination with Tran fails to explicitly disclose an RF detector within the RF probe 400. 
In the same field of endeavor, this teaching is disclosed by McKinzie (Abstract, Figure 3, RF detector 330 coupled to Probe antenna 340). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by McKinzie into the art of Caimi as modified by Tran as to improve near field signal level detection.    
Caimi in combination with Tran and McKinzie fails to explicitly disclose a first RF switch in communication with the sensing antenna, wherein the first RF switch is for conveying a near field RF signal selected from the first near field RF signal or the second near field RF signal, the RF detector in communication with the first RF switch.
In the same field of endeavor, Shinmei discloses a wireless transmission circuit, and a feedback detection circuit for a plurality of waves (Abstract, [0024]), wherein the feedback detection circuit includes a first RF switch SW 46, a second RF switch SW 48, and band pass filters 47a and 47b ([0045]) prior to a RF detector 33 (figures 1, 2 and 9), wherein the first RF switch 46 is for conveying a RF signal selected from a first RF signal or a second RF signal (figure 2, [0045]), the RF detector 33 in communication with the first RF switch 46.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 32, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 28, Caimi further discloses further comprising: the first transmitting antenna for transmitting the first RF signal ([0164], radiating structure 1100 includes two selectable antenna beams); the second transmitting antenna for transmitting the second RF signal ([0164], radiating structure 1100 includes two selectable antenna beams); a first antenna tuner ([0133], figures 11, 17, 19) in communication with the processor and the first transmitting antenna, the first antenna tuner configured to tune the first transmitting antennas based on the antenna control signal ([0133], [0164]).  
Tran further discloses a second antenna tuner in communication with the processor and the second transmitting antenna, the second antenna tuner configured to tune the second transmitting antenna based on the antenna control signal ([0044]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tran into the art of Caimi as modified by Tran, McKinzie and Shinmei as to include a separate antenna tuner to improve antenna diversity.  
For claim 33, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 32, Caimi further discloses further comprising: a first RF transmitter for generating a first initial RF signal ([0114]-[0116], a 
Tran further discloses two separate antenna tuners respectively coupled to two separate antennas ([0044]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Tran into the art of Caimi as modified by Tran, McKinzie and Shinmei as to include a second antenna tuner to improve antenna diversity.  
For claim 34, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 28, Shinmei further discloses further comprising: a first band pass filter in communication with the first RF switch (figure 2, [0045], band pass filters 47a and 47b), the first band pass filter for generating a first filtered near field RF signal from the first near field RF signal; a second band pass filter (figure 2, [0045], band pass filters 47a and 47b) in communication with the first RF switch, the second band pass filter for generating a second filtered near field RF signal from the second near field RF signal; and a second RF switch (figure 2, [0045], second 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shinmei into the art of Caimi as modified by Tran, McKinzie and Shinmei as to improve near field signal level detection via switched band pass filters prior to the RF detector.    
For claim 35, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 34, Shinmei further discloses wherein the RF detector (figures 1 and 2, detector 33) is in communication with the second RF switch, the RF detector for detecting a power of the selected filtered near field RF signal and outputting the RF strength control signal representing a strength of the selected filtered near field RF signal ([0035], [0045], [0053]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shinmei into the art of Caimi as modified by Tran, McKinzie and Shinmei as to improve near field signal level detection via switched band pass filters prior to the RF detector.    
For claim 36, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 28, Caimi further discloses wherein: the first current frequency is in a high frequency band; the first RF signal is a first digital modulated signal; the second current frequency is in a low frequency band; and the Caimi: figure 14, [0114]-[0116], analog and/or digital signals in i.e., GSM, EGSM, CDMA, DCS, PCS and/or EDGE systems). 
For claim 37, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 28, Caimi further discloses wherein the sensing antenna is further for detecting a third near field RF signal of a third RF signal transmitted from a third transmitting antenna, wherein the third RF signal is at the first current frequency (figures 14 and 24, [0164]); further comprising a third RF switch (figure 24: third RF switch 1112) in communication with the first and third transmitting antennas (figure 24), wherein the third RF switch 1112 is for conveying an initial RF signal from an RF transmitter to the first or third transmitting antennas (figures 14 and 24, [0164]), and the second transmitting antenna (figures 27 and 35, [0230], [0164], consider the tunable antenna spatial diversity of figure 24 is applied to antenna LB and antenna HB, and antenna HB is considered the second transmitting antenna).   

10.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Caimi as modified by Tran, McKinzie and Shinmei above, further in view of Cai et al. “Cai” (US Pub 2012/0008510 A1). 
For claim 29, Caimi in combination with Tran, McKinzie and Shinmei substantially teaches the limitation in claim 28, Caimi further discloses wherein the first RF switch conveys the near field RF signal by: conveying the first near field RF signal when a signal is being transmitted; and conveying the second near field RF signal when the signal is being transmitted ([0164]-[0166], figure 24). 

In the same field of endeavor, this teaching is disclosed by Cai (Abstract, figure 11, [0205], a preamble is used for antenna diversity selection between antenna 1 and antenna 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Cai into the art of Caimi as modified by Tran, McKinzie and Shinmei as to use preamble signal to improve antenna diversity selection.  

Allowable Subject Matter
11.	Claims 23, 24, 30, 31 and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
12.	The following is a statement of reasons for the indication of allowable subject matter: The claims 23, 24, 30, 31 and 38-42 are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious features of claims 23, 24, 30, 31 and 38-42.  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
January 19, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643